Citation Nr: 1816438	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2006 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2018, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran's tinnitus is the result of noise exposure during active service.

2.  The Veteran's military occupational specialty was aviation structural mechanic where he was exposed to loud noises without constant ear protection.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection for tinnitus is warranted, as the claimed disability is the result of noise exposure while working in service as an aviation structural mechanic.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service personnel records show that the Veteran served in the fleet logistics support squadron.  In the January 2018 hearing, the Veteran testified that he wore a cranial that had goggles and headphones while working.  The Veteran further stated that while they were supposed to wear double hearing protection, ear plugs and the cranial, they never wore the ear plugs with the cranial because it made it difficult to hear each other while working.  The Veteran first noticed ringing in 2008 and it has grown progressively worse.  Prior to service the Veteran did not have noise exposure and following service the Veteran has not worked in a field with noise exposure and has worked office jobs.

In a March 2010 audiology examination, the examiner noted a diagnosis of hearing impairment.  The examiner stated that it could not be determined whether or not the Veteran's tinnitus had its onset in service because the claims file was not made available for review.  As a result, the examiner stated that they could not determine if there was a threshold shift in hearing while in service.  There are medical reports from November 2013 and December 2013 that note ongoing complaints of tinnitus.  The Veteran was diagnosed with tinnitus in 2014.

Service medical records show a threshold shift in hearing from entrance to separation.  The Board also notes that this claim was filed in November 2009 which was prior to the Veteran's separation from service, further supporting the Veteran's statements that the ringing began while in service.  The Veteran is competent to report that tinnitus was present in service and that it has existed from service to the present.  38 C.F.R. § 3.159 (a)(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370 (2002).
The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  He has related the onset of tinnitus during active service which has persisted to the present day.  The Veteran filed the claim for tinnitus prior to separation from service further supporting his statement that tinnitus occurred while in service.  The Veteran has been diagnosed with recurrent tinnitus on a post-service private examination.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


